Strouss, P. J., and Lloyd, J.,
-The object of this proceeding is to test the right of Clyde Castetter to hold the office of Township Commissioner of Coal Township. It was instituted upon the suggestion of Edward Raker, district attorney of this county, representing:
1. That at a municipal election regularly held on Tuesday, Nov. 8, 1927, Clyde Castetter was a candidate for the office of Township Commissioner for *224the East District in the Township of Coal, County of Northumberland and State of Pennsylvania, and as such candidate received the highest number of votes cast, and was returned as elected commissioner for said East District of Coal Township.
2. That said defendant, Clyde Castetter, was not at the time of his said election a duly qualified elector of the Township of Coal, in that he had not within two years prior to said election paid taxes, as required by the Constitution and laws of the State of Pennsylvania.
3. That the said Clyde Castetter neglected and failed to pay any taxes in said Township of Coal for a period of at least four years prior to said election, and was not eligible for said office of Township Commissioner in the Township of Coal.
Upon this suggestion, a writ of quo warranto issued. The defendant answered, admitting the facts set out in paragraph 1 of the suggestion, but averring that he paid all of his taxes prior to the filing of this petition, and thereupon became a qualified elector and eligible to said office.
The fact that the defendant had not paid any taxes within a period of four years prior to his election, and that he had not paid them or any part of them until after he had assumed the duties of Township Commissioner of Coal Township, was admitted by the defendant at the hearing. He was, therefore, disqualified because of a statutory disability, and, not having removed his disqualification before assuming the duties of his post, is not now qualified to hold the said office: Mosby et al. v. Armstrong et al., 290 Pa. 517.
And now, Aug. 20, 1928, the writ of quo warranto is sustained, and it is hereby ordered, adjudged and decreed that judgment of ouster be entered against Clyde Castetter.
Prom C. M. Clement, Sunbury, Pa.